       Case 3:20-cv-00252-DPM-BD Document 4 Filed 08/31/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                        PLAINTIFF

V.                          CASE NO. 3:20-CV-252-DPM-BD

MARIAH MOORE, Matron,
Officer, Guard, Craighead
County Detention Center; and
EMILY JONES, Matron, Officer,
Guard, Craighead County
Detention Center                                                         DEFENDANTS

                                         ORDER

       Plaintiff Deursla Lashay Barron, an inmate in the Craighead County Detention

Facility, filed this lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Doc. No.

2) For screening purposes, Ms. Barron has stated deliberate-indifference claims against

Defendants Moore and Jones. (Doc. No. 2) Accordingly, service is proper.

       The Clerk of Court is directed to prepare summonses for Defendants Moore and

Jones. The United States Marshal is directed to serve each Defendant with a summons

and a copy of the complaint, with any attachments (Doc. No. 2), without requiring

prepayment of fees and costs or security. Service for these Defendants should be through

the Craighead County Detention Facility, 901 Willet Road, Jonesboro, Arkansas 72401.

       IT IS SO ORDERED, this 31st day of August, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
